Citation Nr: 1231636	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent disabling for schizophrenia prior to February 2, 2006.

3.  Entitlement to a rating in excess of 70 percent disabling for schizophrenia from February 2, 2006 to May 7, 2006, and from July 1, 2006.  [A temporary total evaluation has been assigned from May 8, 2006 and continuing prior to July 1, 2006]. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU) prior to February 2, 2006 and from August 1, 2011.  [A TDIU evaluation has been assigned from February 2, 2006 to July 20, 2011 with the effective date of the discontinuance of TDIU assigned as August 1, 2011].



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2005, which in part denied an evaluation in excess of 30 percent disabling for schizophrenia.  While the appeal was pending, the RO in a September 2006 rating decision granted a staged 70 percent evaluation for the schizophrenia effective from February 2, 2006 to May 7, 2006, and 70 percent from July 1, 2006, with assignment of a temporary total disability evaluation from May 8, 2006 to July 1, 2006.  The issues have been characterized to reflect these staged increases.  

During the pendency of this appeal, the Veteran alleged that his schizophrenia resulted in his unemployability.  The RO formally denied a claim of entitlement to TDIU in the September 2005 rating.  He did not file a notice of disagreement (NOD) specifically with this September 2005 rating, but in the October 2005 NOD that in part addressed his increased rating for schizophrenia, he stated that he understood he could not apply for TDIU until meeting certain requirements.  He subsequently filed a formal claim for TDIU in October 2006; this was granted in a May 2007 rating, which assigned a February 2, 2006 effective date for TDIU.  Subsequently, the RO proposed in a May 2011 rating discontinuance of entitlement to TDIU, based on the Veteran's failure to submit requested information regarding his current employment status via a VA Form 21-4140 (Employment Questionnaire).  The RO effectuated discontinuance of entitlement to TDIU effective August 1, 2011 via a July 2011 rating and notice.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Based upon the Rice decision, the Board will assume jurisdiction over the TDIU issue for the entirety of the appellate period which based on the above noted actions by the RO, now includes periods of time prior to February 2, 2006 and as of August 1, 2011 where TDIU was not in effect.  

The Board further notes that while the Veteran filed a notice of disagreement (NOD) with the September 2005 rating's denial of service connection for disabilities of the left and right hip, he specifically excluded these issues from his VA form 9, substantive appeal of December 2006 following the issuance of the statement of the case.  

The Board notes that following a proposed rating in May 2011, entitlement to VA benefits were discontinued in a July 2011 rating, based on fugitive felon status.  This matter is not presently before the Board.  However, the Board shall address it to the extent that the July 2011 rating appears to have been issued to encompass both the discontinuance of the TDIU benefits and the discontinuance of VA benefits in general, with notices specifically issued on July 15, 2011 addressing the discontinuance of the VA benefits based on fugitive felon status and on July 22, 2011 addressing the discontinuance of the TDIU based on his failure to return the VA Form 21-4140.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of entitlement to an increased rating for schizophrenia and TDIU addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 22, 2009, prior to promulgation of a decision by the Board on the appeal of entitlement to service connection for PTSD, VA received the Appellant's written request to withdraw his appeal on this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In this case, the Appellant filed a notice of disagreement in October 2005 to the RO's September 2005 rating which in part, denied service connection for PTSD.  He then timely submitted a signed VA-Form I-9 (Substantive Appeal Form) in December 2006 which included this issue on appeal, following the issuance of a statement of the case in December 2006.  

The issue was certified to the Board for appellate review on June 6, 2009.  Thereafter, on June 16, 2009, the Appellant signed and submitted a letter to the RO stating that he wished to drop his appeal action for PTSD.  This was received by the RO on June 22, 2009.  

He has thus withdrawn his appeal for entitlement to service connection for PTSD.  Hence, there are no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review this issue.  The issue of entitlement to service connection for PTSD is therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.


REMAND

In regards to the remaining issues on appeal, specifically entitlement to increased ratings for schizophrenia in excess of 30 percent disabling prior to February 2, 2006 and in excess of 70 percent disabling for the period from February 2, 2006 to May 7, 2006, and from July 1, 2006, and entitlement to TDIU prior to February 2, 2006 and as of August 1, 2011, remand is necessary to address due process deficiencies.  Specifically, the Board notes that in a written statement submitted by the Veteran which withdrew his appeal of entitlement for service connection for PTSD, he also notified the Veteran that he was moving back to Springfield Massachusetts.  He provided his new street address in this letter which was received by the RO on June 22, 2009.

Despite receiving this notification of a change of address, the RO has continued to send all its correspondences to the Veteran's old address in Jonesboro, Georgia.  This includes the VA Form 21-4140 (Employment Questionnaire), which was sent by the RO in June 2010 but never returned by the Veteran.  This also includes the proposed rating actions and notices of May 2011, proposing to discontinue TDIU based on his failure to return the VA Form 21-4140, and proposing to discontinue VA benefits based on fugitive felon status.  Likewise the rating actions of July 2011 that effectuated such discontinuance of TDIU and VA benefits, along with their respective notices of July 2011 were all sent to his old address.  The Board further notes that other VA actions and notices that pertain to issues not currently before the Board have also been sent to the Veteran's old address.  The only correspondence to date that has been sent to the Veteran's most recent address in Springfield Massachusetts has been a 90 day letter submitted by the RO in March 2012, advising that his appeal has been certified to the Board.  However, a review of VACOLS shows that his old address continues to be listed as the address of record.

In light of the serious due process deficiency caused by the RO's failure to send any correspondences to the address provided by the Veteran as his most recent address, the Board finds that remand is necessary to afford the RO opportunity for corrective action.  The Board further notes that in the instance of the TDIU issue, the due process violation bears directly on the outcome of the case, as the TDIU benefits were discontinued based on his failure to return a VA Form 21-4140 that appears not to have been sent to his correct address.  This discontinuance was independent of the RO's decision to discontinue VA benefits based on fugitive felon status (which was also sent to the incorrect address).  

Furthermore in regards to his claim for a rating in excess of 70 percent disabling, the most recent evidence has been shown to be from 2006.  The Veteran should be provided with an opportunity to submit additional evidence in support of this claim.  Additionally, given the amount of time that has passed since he was provided a VA examination to address the severity of his schizophrenia, assuming that he is reachable via the most recent address he provided the VA, he should be afforded the opportunity to undergo another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Using the Veteran's current address, the RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess any records showing treatment the Veteran received for service-schizophrenia since 2006, to include any and treatment thereafter.  The Veteran should provide all necessary written releases for these records.  Attempts should be made to obtain any outstanding records identified.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After completion of the above and only if a current address or other contact information pertaining to the Veteran has been confirmed, the RO should schedule the Veteran for a VA psychiatric examination, by a psychiatrist, to determine the nature and severity of his service-connected schizophrenia.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation of what the assigned score represents.  The examiner should also discuss the effects of his schizophrenia on his ability to obtain and maintain gainful employment.  A complete rationale for any opinion expressed must be provided.

3.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


